Citation Nr: 0831359	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-05 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for revocation of forfeiture of the 
appellant's rights to VA benefits (except insurance benefits) 
under the provisions of 38 U.S.C.A. § 1603(a).


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had qualifying Philippine service from November 
1941 to October 1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1. In a decision in September 1996, the Board denied the 
appellant's application to reopen the claim for revocation of 
forfeiture of the right to VA benefits. 

2. The additional evidence presented since the Board's 
decision of September 1996 is either redundant or cumulative 
of evidence previously considered or does not relate to an 
unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1. The decision of the Board in September 1996, denying the 
application to reopen the claim for revocation of forfeiture 
of the right to VA benefits, is final. 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2007).

2. The additional evidence presented since the Board decision 
in September 1996 is not new and material, and the claim is 
not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  In this case, entitlement to the underlying claim, 
service connection for the cause of the veteran's death had 
already been established, but the appellant forfeited her 
right to the benefit.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February, in March 2006, and in February 
2008.  The notice included the type of evidence to reopen the 
claim for revocation of forfeiture, that is, new and material 
evidence that she did not intentionally submit false 
statements in support of her claim for VA benefits. 

The appellant was notified that VA would obtain records of 
Federal agencies, and that she could submit other records not 
in the custody of a Federal agency.  The notice included the 
provisions for the effective date of the claim and for the 
degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (new and material evidence necessary to reopen 
the claim); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).

To the extent that the VCAA notice about the provisions for 
the effective date of the claim and for the degree of 
disability assignable was provided after the initial 
adjudication, as the claim to reopen is denied, no effective 
date or disability rating can be assigned as a matter of law,  
and therefore there is no possibility of any prejudice to the 
appellant with respect to the timing error of the VCAA 
notice. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the appellant has not identified 
any additional evidence pertinent to the claim and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the appellant in developing the 
facts pertinent to the claim is required to comply with the 
duty to assist.  

As the decision on revocation of forfeiture is not based on 
medical evidence, the provisions for VA medical examination 
or VA medical opinion do not apply. 38 C.F.R. § 3.159(c)(4).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a decision in September 1996, the Board denied the 
appellant's application to reopen the claim for revocation of 
forfeiture of her rights to VA benefits on grounds that the 
additional evidence presented was not new and material 
evidence. By operation of law, the Board decision is final.  

The relevant evidence of record at the time of the Board's 
decision in September 1996 is summarized as follows.  

In October 1952, the appellant was awarded VA death benefits 
as the unremarried widow of the veteran, who died during 
World War II.  In January 1955, the RO notified the appellant 
that her VA benefits had been stopped as she was no longer 
recognized as the unremarried widow of the veteran.  After 
she was notified of her right to appeal, she did not appeal 
the adverse determination.  

In October 1972, the appellant reapplied for VA death 
benefits, stating that she was no longer married to E.G.  She 
also submitted a declaration of marital status indicating 
that she had separated from E. G. in January 1971 and that 
they no longer lived together. 

In a VA field investigation in 1974, reports and depositions 
compiled by the investigator show that the appellant 
continued to assert that she had separated from E. G., but 
six apparently unrelated witnesses made statements to the 
effect that the appellant continued to reside with E. G. and 
that they had five children together. 

On the basis of this field investigation, the RO notified the 
appellant that they proposed to forfeit her rights to any VA 
benefits (except to insurance benefits) on the basis that her 
statements alleging separation from E. G. had been knowingly 
false and fraudulent with regard to her application for 
reinstatement of VA death benefits.

In response, the appellant then submitted a statement 
alleging her illiteracy indicating that she had no knowledge 
of any untruthful matters, restating her assertion that she 
had separated from E. G. in January 1971.  She further 
indicated that this separation remained in effect and that 
she only returned to her former home to visit her children on 
one occasion.  Additionally, the appellant submitted an 
affidavit from a barrio captain, who stated that he had 
personally observed the appellant depart for her home in 
January 1971, except for one visit to her children. Also 
submitted was another affidavit from a barrio councilman, 
attesting to a breakup and subsequent separation in the 
relationship between the appellant and E. G. in January 1971, 
except for one visit.
 


In March 1976, the Director of VA's Compensation and Pension 
Service held that the appellant that had forfeited all 
rights, claims, and benefits under laws administered by the 
VA under the provisions of the predecessor statute of 
38 U.S.C.A. § 6103(a) because she intentionally presented 
materially false statements and evidence in support of claim 
for VA death benefits as the unremarried widow of the 
veteran. 

The record includes several letters from the appellant 
requesting reinstatement of her VA death benefits.  In 1978, 
she wrote that she was renewing her claim based upon her age, 
inability to work and difficulty providing her own 
subsistence. In 1979, she again noted that she was illiterate 
and that her 1972 application for death pension had only been 
thumb-marked for a signature.  In 1982, she wrote requesting 
reinstatement of her benefits because she had never remarried 
subsequent to the veteran's death. In 1986, she wrote that 
her common-law husband, the cause of her forfeiture of VA 
benefits, had abandoned her for the last 10 years.  She also 
submitted a statement certifying she lived alone.  In 1987, 
the appellant wrote that she had not seen or lived openly and 
publicly with E. G. after 1970.  In November 1991, the 
appellant wrote that E. G.  married another woman in 1990.
 
In October 1994, the appellant requested revocation of the 
previous forfeiture action.  She submitted a joint affidavit 
of two individuals who collectively attested to the fact that 
the appellant had lived together with E. G., but that the 
relationship was terminated in 1971. The affiants further 
attested to the fact that the appellant had lived alone since 
the separation and that E.G. had died.   Additionally, she 
submitted two statements from individuals claiming to know 
the appellant and collectively attesting to the fact that she 
and her former paramour separated from their husband-and-wife 
relationship in January 1971.  



Current Claim

Despite the finality of the prior Board decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  

As the appellant's application to reopen the claim was 
received in March 2006, the regulatory definition of "new and 
material evidence" currently in effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence and Analysis 

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, the absence of new and 
material evidence that the appellant had not intentionally 
misrepresented her marital status in support of her claim for 
reinstatement of death benefits as an unremarried widow of 
the veteran. 




The additional evidence consists of the following exhibits:

Exhibit 1.  A copy of affidavit, dated in August 1947, and a 
copy of the decision in March 1976 of Director of VA's 
Compensation and Pension Service.  This evidence is not new 
and material because it is redundant, that is, it is the same 
evidence previously considered, and redundant evidence does 
not meet the standard of new and material evidence under 38 
C.F.R. § 3.156. 

Exhibit 2.  A copy of a marriage certificate between the 
veteran and the appellant.  This evidence is not new and 
material evidence because it is cumulative, that is, 
supporting evidence of previously considered evidence, 
namely, that the veteran and appellant were married at the 
time the veteran died, and cumulative evidence does not meet 
the standard of new and material evidence under 38 C.F.R. § 
3.156.  

Exhibit 3.  A copy of a service record and a copy of a 
marriage certificate between the E. G. and R. A., dated in 
1990.  As the service record and the marriage certificate do 
not pertain to an unestablished fact necessary to 
substantiate the claim, that is, whether the appellant did 
not intentionally misrepresent her marital status as the 
unremarried widow of veteran in her application to reapply 
for VA death benefits in 1972, the evidence does not raise a 
reasonable possibility of substantiating the claim and 
therefore the evidence is not new and material under 
38 C.F.R. § 3.156.

Exhibit 4. The appellant has submitted several arguments in 
support of her claim.  The arguments are essentially the same 
arguments previously considered and rejected by the Board in 
it decision in September 1996, and redundant evidence does 
not meet the standard of new and material evidence under 38 
C.F.R. § 3.156.  






For the above reasons, the additional evidence is not new and 
material.  And as the claim is not reopened, the benefit-of-
the-doubt standard of proof does not apply.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the 
claim for revocation of forfeiture of the appellant's rights 
to VA benefits (except insurance benefits) under the 
provisions of 38 U.S.C.A. § 1603(a) is not reopened, and the 
appeal is denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


